MEMORANDUM OPINION

                                          No. 04-09-00147-CV

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                       Appellant

                                                    v.

                                           Ex Parte K.M.G.,
                                               Appellee


                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-07412
                               Honorable Lori Massey, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 6, 2009

REVERSED AND RENDERED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be reversed, and that this court

render judgment in favor of the Texas Department of Public Safety.

           The motion is GRANTED. The judgment of the trial court is REVERSED, and judgment

is RENDERED in favor of the Texas Department of Public Safety, that K.M.G. is not entitled to
                                                                                     04-09-00147-CV


an expunction of records related to her arrest for Possession of Controlled Substance because she

was assessed and served a nine-month term of probation as a result of that arrest.

       The clerk of this court is directed to issue the mandate in this appeal contemporaneously

with the issuance of the court’s opinion and judgment.



                                                  PER CURIAM




                                            -2-